[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE MOTION TO STRIKE ALL COUNTS
 PLEADING HISTORY
This revised substituted complaint is a substitute for those counts of the Amended Complaint dated April 24, 1998, that were stricken per this court's Memorandum of Decision dated October 7, 1998. The Memorandum granted the motion to strike counts two through six of the amended complaint and denied defendant's motion to strike count seven of the amended complaint.
On October 23, 1998, plaintiff filed a substituted complaint. This was stricken on December 23, 1998. CT Page 4668
The plaintiff has now filed this Revised Substituted Complaint on January 19, 1999. It contains all seven counts that are a matter of record in this matter, consisting of counts One and Seven of the complaint of April 24, 1998, and counts Two through Six that were stricken per "Memorandum of Decision filed January 4, 1999.
This Revised Substituted Complaint makes the same factual allegations for counts One and Seven of the Amended Complaint of April 24, 1998 and counts Two through Six of the Substituted Complaint of October 23, 1998.
In accordance with the courts memorandum of decision dated October 7, 1998 the motion in regard to Counts one and Seven is denied.
As to Count Two (Fraudulent Misrepresentation), Three (Tortious Interference with Business Expectancy), Four (Diversion of Contractual Rights) Five Tortious Interferences with Contractual Rights) and Six (Breach of Covenant of Good Faith and Fair Dealing)
Those five counts are stricken in accordance with this court's memorandum of decision of October 7, 1998.
N. O'Neill, J.